DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed December 8, 2021. As directed by the amendment: Claim 1 has been amended. Claims 10-20 were withdrawn. Claims 1-20 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2008/0172060), herein referred to as Collins, and in view of Jacques (US 1,695,263).
Regarding claim 1, Collins discloses an apparatus (figures 5-8) for applying bone cement (considered functional), the apparatus (figures 5-8) comprising a body (210+portion of element 212) including a coupling portion (another portion of element 212) (see figure 7 below) located at a first end of the body (210+portion of element 212) (figures 5-7) and an articulation portion (217) located at a second end of the body (210+portion of element 212) (figures 5-8), a central axis of the articulation portion (see figure 8 below) arranged at an angle relative to a central axis of the body (see figure 8 below), and an applicator (219) configured to (i.e. capable of) connect to the articulating portion (217) and pivot (defined as “to turn” by Merriam Webster’s Dictionary) about the central axis of the articulation portion (see figure 8 below).

    PNG
    media_image1.png
    709
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    900
    658
    media_image2.png
    Greyscale


However, Jacques teaches a body (17) (figures 2 and 4) comprises an indentation (18), the indentation (18) allowing for pivoting (figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collins’s body with wherein the body comprises an indentation as taught by Jacques, since such a modification would provide a different range of motion compare to a body without an indentation.
Thus, the modified Collin’s body has the indentation (18 of Jacques) proximate the applicator (219 of Collins), the indentation (18 of Jacques) allowing for pivoting of the applicator (219 of Collins) around the central axis of the articulation portion (217 of Collins).
Regarding claim 2, the modified Collin’s apparatus has wherein the applicator (219 of Collins) is configured to (i.e. capable of) pivot (defined as “to turn” by Merriam Webster’s Dictionary) at least 180 degrees about the central axis of the articulation portion (217 of Collins) (see figure 8 of Collins above).
Regarding claim 3, the modified Collin’s apparatus is capable of having wherein the central axis of the articulation portion (217 of Collins) (see figure 8 of Collins above) is perpendicular to the central axis of the body (see figure 8 of Collins above) (¶63 of Collins).
Regarding claim 4, the modified Collin’s apparatus has wherein an interior surface of the body (see figure 7 of Collins above) defines a constriction proximate the articulation portion (217 of Collins) (see figure 7 of Collins above).

Regarding claim 6, the modified Collin’s apparatus has wherein the applicator (219 of Collins) includes a central axis (see figure 8 of Collins above) arranged at an angle relative to the central axis of the articulation portion (217 of Collins) (see figure 8 of Collins above).
Regarding claim 7, the modified Collin’s apparatus is capable of having wherein the angle of the central axis of the articulation portion (217 of Collins) relative to the central axis of the body (see figure 8 of Collins above) is about 90 degrees (¶63 of Collins).
Regarding claim 8, the modified Collin’s apparatus has wherein the applicator (219 of Collins) includes an interior surface (233, 236 of Collins) at least partially contoured to match a contour of a resected bone (considered functional).
Regarding claim 9, the modified Collins’s apparatus discloses all the features/elements as claimed but lacks wherein the applicator is selected from a plurality of applicators, each of the plurality of applicators having at least one of a different size or a different shape. 
However, Collins teaches another applicator (170) having a different size/shape (figure 4). In addition, a mere duplication of essential working parts of a device and a change in size/shape involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Collins’s apparatus with wherein the applicator is selected from a plurality of applicators, each of the .  

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 6-8, under 35 U.S.C. 102(a)(1) and 35 U.S.C 103, of the Remarks are directed to amended claim 1 and the reference Collins. Applicant argues that Collins does not teach the feature of “wherein the body comprises an indentation proximate the applicator, the indentation allowing for pivoting of the applicator around the central axis of the articulation portion”. Thus, the Examiner has relied upon the combination of references (Collins in view of Jacques) to teach applicant’s amended features, see Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SI MING KU/Primary Examiner, Art Unit 3775